Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, line 3, the phrase “in an increasing direction” is unclear since time does not have a direction. 
	In claim 3, the “third timing is delayed” is unclear. Applicant describes this limitation in Fig.10 and par. 110-117 of the specification. If the actual replacement of the cartridge occurs after the toner runout timing occurs, the replacement timing (third timing) is increased by one step (one minute). This appears different than the third timing being delayed as recited in the claims (it is increased or gets longer) and the completion of the replacement operation occurs after the runout timing (delayed). Clarification to the claims and/or spec is requested. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,4,7-8  are rejected under 35 U.S.C. 103 as being unpatentable over Hiraike (U.S. 2020/0041944) in view of Ido et al. (U.S. 2015/0302284).
	Hiraike teach an image forming apparatus 100 comprising a hardware processor 130, a replaceable cartridge such as a toner container 6 (par.24). As seen in Fig.2, the remaining number of days left (life) of the cartridge will be dependent on the amount of toner left in the cartridge. The predicted life of the toner cartridge (number of days) is when the amount of toner remaining in the cartridge is zero (runout of toner) which will be dependent on the usage amount of the toner per day (par.36). A user can input (register) a number of days of life remaining of the replaceable cartridge until a notification is issued (par. 52). In other words, the use can register a “replacement time” which is the time required for the operator to replace the cartridge. For example, if 7 days is set as the “replacement time”, than the operator has seven days as a time of delivery or time to acquire a new cartridge and replace the old cartridge. A time when runout of the cartridge is reached will be predicted depending on the toner usage (applicant’s first timing). See par.7,34-40. If during the operation of the image forming apparatus, a large amount of toner consumption has occurred, it will be predicted that the toner cartridge will run out of toner before the predicted life has elapsed (par. 64). Therefore, a notification will be prematurely issued (second timing before the first timing) to replace the cartridge depending on the large amount of toner consumed (par.65, Fig.4, steps 409-411) which is before a first timing when the toner cartridge runs out of toner (Fig.4, steps 403-405). 
	Regarding claim 4, a notification is sent to a display region 310 on a display screen (Fig.3, par.42-43).
	Regarding claim 7, Hiraike prints a toner image to a sheet; the sheet is considered a “long” sheet since there are no limitations as to what is considered a “long” sheet. 
	Specifically, Hiraike teach all that is claimed except calculating toner usage by using data of the image to be printed and a printing speed. It is noted that Hiraike is silent as to how the toner consumption is calculated. 
 Ido et al. teach an image forming apparatus 100 which uses a remaining amount estimation method which estimates the consumed toner on the basis of dots (pixels) of the image data (par. 38) and printing speed (par. 43). It would have been obvious to one of ordinary skill in the art before the effective filing date to estimate the amount of consumed toner by counting the dots of the image data and printing speed as described in Ido et al. because an accurate estimate of the consumed toner can be achieved. 

4.	Claims 2,5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraike (U.S. 2020/0041944) in view of Ido et al. (U.S. 2015/0302284) as applied to claims 1,4,7-8 above, and further in view of Yoshida (U.S. 2018/0095398).
	Hiraike and Ido et al. taught supra discloses most of what is claimed except  correcting the replacement time depending on the actual time (third timing) it takes to replace the consumable cartridge and sending the notification to a mobile terminal.
Yoshida teach an image forming apparatus comprising a consumption degree measurement module 510 which determines the consumption degrees of the consumable replaceable units and sends a notification to a mobile terminal (see par. 28,44). A replacement time for replacing a consumable unit will be calculated by using a toner consumption amount and a notification of a replacement time will be sent to the display module 509 on the operation panel 220 or the mobile terminal 105 (see Fig.8, par.42-43). The replacement timing can be adjusted by adding the actual time T (applicant’s third timing) for performing the replacement (Fig. 12, par. 68-69,73). 
It also would have been obvious to one of ordinary skill in the art before the effective filing date to send the notification to a mobile terminal because it would be desirable to notify an operator which happens not to be at the physical location of the image forming apparatus so that appropriate timely action can be taken. It also would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the notification timing depending on the actual time it takes to replace the consumable because a more accurate replacement time can be calculated and delays when replacing the consumables can be avoided. 



5.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Regarding claim 6, separately setting/registering the required replacement time of when the notification is made to the image forming apparatus display and a mobile terminal is not anticipated or rendered obvious by the prior art of record.

6.	Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shinagawa teach an image forming apparatus for determining the life of a replaceable part and setting the notification time for replacement (percent consumed that triggers a notification, see Fig.5D). Matsuda teach determining the actual replacement time for a consumable and displaying a notification accordingly. Kawaguchi et al., Omura et al., Nakamura et al., and Ohshika all  teach calculating a delivery/replacement time for a consumable depending on toner consumption. 
	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852